COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-13-00465-CV


Biltex Enterprises, Inc. n/k/a Lesikar      §   From County Court at Law No. 2
Oil and Gas Company; and Lynwood
Lesikar                                     §   of Parker County (CV08-0190)

v.                                          §   April 30, 2015

A.J. Myers d/b/a Myers Production           §   Opinion by Justice Gardner



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the portion of the

trial court’s judgment awarding A.J. Myers d/b/a Myers Production attorney’s fees

is reversed and we render judgment that A.J. Myers d/b/a Myers Production take

nothing on its claim for attorney’s fees.

      It is further ordered that Appellee A.J. Myers d/b/a Myers Production shall

pay all of the costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner__________
                                         Justice Anne Gardner